Citation Nr: 1130518	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In his July 2009 substantive appeal, the Veteran requested an in-person hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  His hearing was scheduled for September 13, 2011.  In July 2011, the Veteran submitted a statement indicating that he would not be able to attend his scheduled hearing in Washington, D.C.  He indicated that he had been in contact with the Winston-Salem RO and that he had requested to be scheduled for a Travel Board hearing before a VLJ of the Board between August 8 and August 12, 2011.  Since Travel Board hearings are scheduled by the RO, a remand is necessary for the RO to schedule the Veteran for a hearing.  The Board notes that the dates requested by the Veteran have already passed.  Therefore, the RO should schedule him for the next available Travel Board hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


